Citation Nr: 0624856	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-28 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Roanoke, Virginia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

The veteran is seeking service connection for depression that 
he claims originated during active duty service.  His 
representative alleges that the disorder might be associated 
with the veteran's service in the reserves.  A VA medical 
record dated in August 2001 pertaining to treatment of the 
veteran for depression indicates that he was on active 
reserve service at that time.  Medical records and some 
administrative records associated with the veteran's service 
in the reserves have been obtained, but no verification of 
any active duty or active duty for training subsequent to the 
veteran's discharge from service in January 1976 has been 
obtained.  The veteran's representative contends that 
verification of such service should be obtained, and the 
Board agrees.

The Board further notes that there are some indications in 
the record that the veteran sought civil service disability 
retirement, as well as disability benefits from the Social 
Security Administration; however, no records pertaining to 
any such claims have been obtained. 

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, 
indicate whether he applied for 
disability retirement and/or Social 
Security disability benefits, and if so, 
provide details concerning such claims. 

2.  The RO or the AMC should verify the 
veteran's periods of ACDUTRA and 
INACDUTRA during his service with the 
Reserves.

3.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If 
indicated, it should obtain records 
associated with any claims for civil 
service disability retirement and Social 
Security Administration disability 
benefits.   If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

4.  Then, the RO or the AMC should 
undertake any other indicated 
development, to include affording the 
veteran an appropriate VA examination if 
indicated.  

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. § 
20.1100(b) (2005).

